DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/2/21 and has been entered and made of record. Currently, claims 13, 5-9, and 11-13 are pending.

Claim Interpretation

Applicant’s assertion that claim 13 relies on corresponding structure found in Fig. 2 and paras 20-33 of the specification does not prohibit the invoking of 35 USC 112(f). The claim language must contain sufficient structure to avoid a 35 USC 112(f) interpretation, not merely having sufficient structure in the specification. As such, claim 13 still invokes 35 USC 112(f). The Examiner suggests either eliminating the “means for” language or adding the associate sufficient structure to the claim, i.e. a processor.

Allowable Subject Matter

Claims 1-3, 5-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
1, and similarly in claims 12 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARK R MILIA/             Primary Examiner, Art Unit 2677